Citation Nr: 0303497	
Decision Date: 02/28/03    Archive Date: 03/05/03	

DOCKET NO.  01-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee as the residual 
of excision of loose bodies for osteochondritis dissecans 
with genu valgus. 

2.  Entitlement to an evaluation in excess of 20 percent for 
recurrent subluxation of the left knee, as the residual of 
excision of loose bodies for osteochondritis dissecans with 
genu valgus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Based on testimony by the veteran and his accredited 
representative at the time of a hearing before the 
undersigned member of the Board in October 2002, it would 
appear that the veteran seeks service connection on a 
secondary basis for disabilities of the back and right knee.  
Inasmuch as these issues have not been developed or certified 
for appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
appropriate action.


REMAND

The veteran seeks increased evaluations for separate and 
distinct disabilities of his left knee.  In pertinent part, 
it is argued that current manifestations of the degenerative 
joint disease and recurrent subluxation of the left knee are 
more severe than presently evaluated and productive of a 
greater degree of impairment than is reflected by the 
respective 20 percent evaluations currently assigned.

In that regard, a review of the record discloses that the 
veteran last underwent a VA orthopedic examination for 
compensation purposes in July 2000, almost three years ago.  
Under such circumstances, the Board is of the opinion that a 
more contemporaneous examination would be beneficial to a 
proper adjudication of the veteran's current claims for 
increase.

Moreover, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law on November 9, 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
promulgated regulations to implement the provisions of this 
law.  See 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It is also includes new 
notification provisions.  Pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 1983 (2002).

The Board finds that, despite the fact that this file was in 
the possession of the RO until October 2002, the RO did not 
provide the veteran and his representative with either notice 
of the VCAA, or adequate notice of the information and 
evidence needed to substantiate his claim.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Hence, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and dates of treatment for any health 
care provider, VA or private, where he 
was treated for his left knee since July 
2000.  He should be requested to sign the 
appropriate releases.  Any records, 
obtained should be incorporated in the 
claims folder. on for release of any 
private medical records to the VA.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
left knee disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to the degree of 
limitation of motion (to include flexion 
and/or extension) directly attributable 
to the veterans' degenerative joint 
disease of the left knee.  The examiner 
should, additionally, specifically 
comment as to the degree of disability 
(mild, moderate, or severe) directly 
attributable to the veteran's recurrent 
subluxation of the left knee.  The 
examiner's comments should encompass the 
veteran's medical history, as well as the 
effects of his service-connected left 
knee disabilities upon his ordinary 
activities, to include any functional 
loss due to pain, on use or due to flare-
ups.  The claims file and a separate copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  .

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002) and in 38 C.F.R. § 
3.159 (2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

4.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
degenerative joint disease and recurrent 
subluxation of the left knee.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENEE M. PELLETIER
	Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



